   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA      )
                              )    CRIMINAL ACTION NO.
     v.                       )       2:18cr116-MHT
                              )            (WO)
MARTIN J. CONNORS             )


                           ORDER

    It is ORDERED that defendant Martin J. Connors’s

motion to withdraw pending motions (doc. no. 199) is

granted, and his pending motion to dismiss (doc. no.

126) and motions in limine (doc. nos. 60, 61, and 119)

are withdrawn.

    DONE, this the 4th day of January, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
